Electronically Filed
                                                         Supreme Court
                                                         SCPW-18-0000042
                                                         05-FEB-2018
                                                         01:26 PM

                           SCPW-18-0000042

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


               VICTORIA I. SATOAFAIGA, Petitioner,

                                 vs.

   THE HONORABLE RHONDA I. L. LOO, Judge of the Circuit Court
   of the Second Circuit, State of Hawai#i, Respondent Judge,

                                 and

                   STATE OF HAWAI#I, Respondent.


                        ORIGINAL PROCEEDING
                     (Cr. No. 2CPC-17-0000969)

           ORDER DENYING PETITION FOR WRIT OF MANDAMUS
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Upon consideration of petitioner Victoria I.
Satoafaiga’s petition for writ of mandamus, filed on January 22,
2018, the documents attached thereto and submitted in support
thereof, and the record, it appears that petitioner fails to
demonstrate that she has a clear and indisputable right to the
requested relief, that she lacks alternative means to seek relief
or that the respondent judge committed a flagrant and manifest
abuse of discretion in conducting the arraignment and scheduling
the bail review hearing.   See HRPP Rules 10(e) and 43(e).       Based
on the specific circumstances of this matter, petitioner is not
entitled to the requested extraordinary writ.      See Kema v.
Gaddis, 91 Hawai#i 200, 204-05, 982 P.2d 334, 338-39 (1999) (a
writ of mandamus is an extraordinary remedy that will not issue
unless the petitioner demonstrates a clear and indisputable right
to relief and a lack of alternative means to redress adequately
the alleged wrong or obtain the requested action; such writs are
not intended to supersede the legal discretionary authority of
the lower courts; where a court has discretion to act, mandamus
will not lie to interfere with or control the exercise of that
discretion, even when the judge has acted erroneously, unless the
judge has exceeded his or her jurisdiction, has committed a
flagrant and manifest abuse of discretion, or has refused to act
on a subject properly before the court under circumstances in
which he or she has a legal duty to act).   Accordingly,
          IT IS HEREBY ORDERED that the petition for writ of
mandamus is denied.
          DATED: Honolulu, Hawai#i, February 5, 2018.
                              /s/ Mark E. Recktenwald
                              /s/ Paula A. Nakayama
                              /s/ Sabrina S. McKenna
                              /s/ Richard W. Pollack
                              /s/ Michael D. Wilson




                                2